Order entered July 14, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01333-CR

                          EILEEN FRANCES NORTH, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F14-35144-L

                                          ORDER
        The Court DENIES appellant’s motion to reconsider the briefing order.

        We ORDER the Clerk of the Court to file the amended brief tendered as of the date of

this order.

        We ORDER the State to file its brief within THIRTY DAYS from the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE